DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Preliminary Amendments and Remarks, filed 8 January 2021, in the matter of Application N° 17/144,379.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-20 have been canceled.  Claims 21-39 have been added and are supported by the originally filed disclosure.
Neither claim 1 nor any of the newly added claims have been further amended. 
No new matter has been added.
Thus, claims 1 and 21-39 now represent all claims currently under consideration.

Information Disclosure Statement
One Information Disclosure Statement (IDS) filed 6 April 2021 is acknowledged and has been considered.

Claim Objections
Claim 21 is objected to because it is not punctuated.  Appropriate correction is required.




Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated in the objection to the claim above, claim 21 is not punctuated.  Since the claim is not punctuated, it is deemed incomplete and it is therefore unclear as to whether the totality of the claimed subject matter is present.
Herein, for the purposes of consideration on the merits, the totality of the claimed subject matter will be considered present.
The rejection will be overcome by simply punctuating the claim.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yu et al. (US Pre-Grant Publication Nº 2014/0044670 A1).
Claim 1 recites a composition comprising one or more crosslinkable polymers.  The limitation of the claim reciting “for the in-situ formation of a layer over the skin of a subject” is broadly and reasonably interpreted as a recitation of intended use.  The limitation does not add to the compositional or structural limitations of the claimed composition.
Yu discloses a method for treating wounds, comprising applying to a wound on a subject, a formulation comprising: a) a first reactive reinforcing component, and b) a cross-linking component (see e.g., claim 1).  The cross-linking component facilitates in situ cross-linking of the reactive reinforcing component, such that a film is formed on the wound, thereby treating the wound.  Claim 9 defines the reactive reinforcing component as comprising a reactive constituent and a reinforcing constituent.  Claim 10 defines the reinforcing constituent as comprising at least one organopolysiloxane and at least one hydride functionalized polysiloxane.
The reference is thus considered to anticipate the claimed composition.

Claim Rejections - 35 USC §102/§103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 21-39 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yu et al. (US Pre-Grant Publication Nº 2014/004670 A1) as further defined in the art by Ritzhaupt-Kleissl et al. (NSTI-Nanotech; 2006).
The limitations of claim 1 are discussed above.


Claim 21 is directed to a two-part composition comprising a first part that comprises Polymer A and Polymer B, and the second part comprises Polymer C and a catalyst whose function is to facilitate crosslinking between Polymers A and B.
Polymer A is defined as being at least one organopolysiloxane having on average at least two alkenyl-functional groups and having a viscosity of about 10,000-2,000,000 cSt at about 25ºC.
Polymer B is defined as being at least one organopolysiloxane having on average at least two Si-H units and having a viscosity of about 2-500,000 cSt at about 25ºC.
Polymer C is defined as being at least one organopolysiloxane having on average at least one alkenyl-functional groups and having a viscosity of about 0.7-10,000 cSt at about 25ºC.
Claim 23 is directed to a two-part composition comprising a first part that comprises Polymer A and Polymer B, and the second part comprises a catalyst whose function is to facilitate crosslinking between Polymers A and B, and wherein said first or second part further comprises 0.001-25% of a reinforcing component.
Polymer A is defined as being at least one organopolysiloxane having on average at least two alkenyl-functional groups and having a viscosity of about 10,000-2,000,000 cSt at about 25ºC.
Polymer B is defined as being at least one organopolysiloxane having on average at least two Si-H units and having a viscosity of about 2-500,000 cSt at about 25ºC.
Yu, as discussed above, disclose a method for treating wounds, comprising applying to a wound on a subject, a formulation comprising: a) a first reactive reinforcing component, and b) a cross-linking component (see e.g., claim 1).  The cross-linking component facilitates in situ cross-linking of the reactive reinforcing component, such that a film is formed on the wound, thereby treating the wound.  Claim 9 defines the reactive reinforcing component as comprising a reactive constituent and a reinforcing constituent.  Claim 10 defines the reinforcing constituent as comprising at least one organopolysiloxane and at least one hydride functionalized polysiloxane.
Claims 11-13 provide disclosure for the different organopolysiloxane and hydride polysilane compounds that may be used.  Specific combinations of polymers that read on each of instantly claimed Polymers A, B, and C are defined by the reference.  Applicants are directed to such combinations as Formulation 88-80 at ¶[0302], for instance.  Here, a combination of Andisil VS10,000 (Polymer B), Andisil VS165,000 (Polymer A), and Andisil XL-11 (Polymer C) are taught as being co-formulated.
The reference additionally teaches that a reinforcing constituent is one of the components of the reactive reinforcing component (see claim 9).  Claim 14 defines these compounds as including surface treated mica, zinc oxide, titanium dioxide, aluminum oxide, clay, or silica.  Formulation 88-80 at ¶[0302] also teaches including Aerosil R8200.  Paragraphs [0105]-[0107] provide additional compositional definition for the reinforcing constituent (e.g., surface treated silica) as well as average particle size ranging from about 1 micron to about 20 micron (aka 20,000 nm).  As defined by the state of the art, hydrophobic Aerosil R8200 has a primary particle size of 12 nm (see Ritzhaupt-Kleissl et al.; Section 2.1). The exemplified formulation discloses that Aerosil R8200 is about 8% by weight of the composition.  Paragraph [0110] discloses that the reinforcing constituent will, at its broadest, range from 8.0-13.0% by weight of the composition.
Claim 16 of the reference discloses that component b) of claim 1 will comprise a metal catalyst.  Claims 17 and 18 define the catalyst as being a platinum based catalyst.
The limitations recited claims 32 and 33 require that the formulations contain between about 5-90 wt% of Polymer A (e.g., Andisil VS165,000), and between about 5-75 wt% of Polymer B (e.g., Andisil VS10,000).
Formulation 88-75-2 at ¶[0298] discloses another embodiment combining Polymer A (e.g., Andisil VS165,000), Polymer B (e.g., Andisil VS10,000), Polymer C (e.g., Andisil XL-11), and Aerosil R8200.  In this particular Example, Polymer A is present in an amount of 5% by weight of the composition and Polymer B is present in an amount of 21.39% by weight of the composition.
The foregoing is considered to additionally meet the limitations recited in claims 34 and 35.  Regarding the added weight percent range for the reinforcing component, the Examiner submits that the earlier discussion pertaining to the amount of hydrophobic silica added to the formulation meets the recited range of about 5-15% by weight.
Lastly, claims 36 and 37, and claims 38 and 39, each recite increasingly narrow amounts of catalyst present in the second part of the composition.  The Examiner submits that ¶[0119] and ¶[0120] teach these limitations.
Therein, ¶[0119] discloses that the catalyst will represent between about 1-5% by weight of the crosslinking component, most preferably about 2.0% by weight of the crosslinking component.  Similarly, ¶[0120] discloses that the catalyst will represent between about 0.005-0.04% by weight of the crosslinking component, most preferably about 0.02% by weight of the crosslinking component.
The reference is thus considered as teach each of the instantly claimed limitations.  To the extent that the instantly claimed subject matter is not anticipated by the descriptive matter of the reference, it would be so recognized by persons of ordinary skill in the pharmaceutical arts.  Of particular note, the Examiner submits that the claims are considered to teach a formulation that is applied to the user’s skin and forms a layer over said skin in situ.
Therein, the composition disclosed in the claims is taught as comprising at least one high viscosity organopolysiloxane polymer, at least one low viscosity polysilane polymer, and combinations of both.  The practiced formulation is also expressly taught as comprising both a catalyst, and a reactive reinforcing component that comprises a reinforcing constituent (e.g., hydrophobic silica).  Though the claims do not expressly teach the instantly claimed combination of Polymers A, B, and C (claim 21) or Polymers A and B (claim 23), the Examiner submits that Examples such as Formulation 88-80 teach using this very blend of polymers.
Similarly, formulations disclosed by the reference pair with the polymers and define the catalyst and reinforcing components as instantly claimed.
Where the Examiner would concede that the reference might stray from anticipating the claimed compositions is with respect to the amount of catalyst that resides in the second part of the claimed composition.  As the instant invention is directed to a composition rather than the manner in which it prepared, the Examiner submits that the catalyst’s presence in the first or second part of the formulation is immaterial absent a clear showing of evidence to the contrary.  See MPEP §2113.  Despite this slight divergence, the Examiner notes that ¶[0119] and ¶[0120] disclose amounts of the catalysts that may be used in the “second” component b) of the practiced composition.  Claims 1 and 2, for instance define the crosslinking component as the “second” component of the composition.  The aforementioned paragraphs, notably ¶[0120] disclose that the catalyst will preferably represent an amount that expressly reads on the recited ranges of claims 36-39.
Thus, one would have more than a reasonable expectation of successfully creating the instantly claimed compositions, particularly since the compositions taught in the reference, at the very least, represent obvious variations which very closely read on those compositions which are instantly claimed.  Therefore, the invention as a whole would also have been prima facie obvious ahead of the effective filing date of the claimed invention, absent a clear showing of evidence to the contrary.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/139,268 (reference application).  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1 and 21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 21 of copending Application No. 17/198,629 (reference application).  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 21-23, and 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-13 of Akthakul et al. (USPN 11,160,827 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key difference between the reference and instant claims is that reference claim 1 discloses specific amounts for Polymers A and B in the first part of the composition, whereas none of independent claims 1, 21, or 23 recite amounts within either of the first or second parts.  The remainder of the claims at issue are considered to read on one another as they overlap in their teachings of the reinforcing component, the catalyst, and the amount of catalyst present in the second component of the composition.
Thus, based on the teachings of the reference ‘827 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.

Claims 1, 21-25, and 32-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21-27, and 29 of copending Application No. 17/139,268 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claim 21 and reference claim 21 is that the latter does not include Polymer C, while the former does not include a reinforcing component.  Reference claim 21 does include and readily specifies the reinforcing component as graphene.  Reference claim 23 does include Polymer C and is thus considered to represent the closest overlap in limitations to instant claim 22.
Instant claims 24 and 25 are read on by reference claims 22 and 25.
Instant claims 32 and 33 are read on by reference claim 24.
Instant claims 34 and 35 are read on by reference claim 25.
Lastly, instant claims 36-39 are read on by reference claims 26 and 27.
Thus, based on the teachings of the reference ‘268 application, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 21-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 110, 126, 135-139, 148, and 149 of copending Application No. 15/638,059 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claims1 and 21-23 and the reference claims is that the reference claims teach the instant limitations over claims 110, 126, 148, and 149.  Therein, each of the instantly claimed Polymers A-C (claim 21) and Polymers A and B (claim 23) are disclosed by the cited reference claims.  Reference claim 110 additionally discloses the presence of both the catalyst and reinforcing constituent.  The reinforcing constituent is additionally described in terms of composition and particle size in reference claims 135-139.  These claims read on instant claims 24-30.
Thus, based on the teachings of the reference ‘059 application, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 and 19 of Yu et al. (USPN 9,937,200 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claims 1 and 21-23 and the reference claims is that the reference claims teach the instant limitations over claims 1, 4, 5, and 19.  Therein, each of the instantly claimed Polymers A-C (claim 21) and Polymers A and B (claim 23) are disclosed by the cited reference claims.  Reference claims 1 and 6 additionally disclose the presence of both the catalyst and reinforcing constituent.  The reinforcing constituent is additionally described in terms of composition in reference claims 19.  These claims read on instant claims 24-27.
Thus, based on the teachings of the reference ‘200 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.

Claims 1, 23, 33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11, 14-16, and 28 of Yu et al. (USPN 10,022,396 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claims 1 and 23 and the reference claims is that the reference claims teach the instant limitations over claims 1, 9-11, 14, 15, and 28.  Therein, each of the instantly claimed Polymers A and B (claim 23) are disclosed by the cited reference claims.  Reference claims 1 and 28 additionally disclose the presence of both the catalyst and reinforcing constituent.  Reference claim 16 teaches that the hydride functionalized polymer (instant Polymer B) is present in an amount ranging from about 3-45% of the reactive reinforcing component.  The Examiner acknowledges that the reference claims appear to be silent as to the percentages of both the organopolysiloxane and reinforcing constituent.  However, given that the hydride functionalized polymer at most comprises 45% of the reinforcing component, of which the hydride functionalized polysiloxane and reinforcing constituent are a part, the Examiner submits that arrival at the weight percentages recited by instant claims 33 and 35 would be well within the skill set of the ordinarily skilled artisan.
Thus, based on the teachings of the reference ‘396 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.

Claims 1, 21-27, and 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 7-23 of Yu et al. (USPN 9,114,096 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claims 1 and 21-23 and the reference claims is that the reference claims teach the instant limitations over claims 7 and 21; claim 21 further defining the cross-linking component as comprising a metal catalyst.  Therein, each of the instantly claimed Polymers A-C (claim 21) and Polymers A and B (claim 23) are disclosed by the cited reference claims.  Reference claims 17-20 additionally disclose the presence and composition of the instantly claimed reinforcing constituent.  Reference claims 21-23 disclose using an amount of the catalyst component that is consistent with instant claims 36-39.
Thus, based on the teachings of the reference ‘096 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.

Claims 1, 23, 25, 27, 29, 31, 37, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20-24, 27, and 32 of Yu et al. (USPN 9,724,363 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claims 1 and 23 and the reference claims is that the reference claims teach the instant limitations over claims 1 and 27.  Therein, each of the instantly claimed Polymers A and B (claim 23) are disclosed by the cited reference claims.  Reference claims 1 and 29-32 disclose the presence and amount of the catalyst component.  Reference claims 1 and 20-24 disclose the composition and amount of the reinforcing constituent.
Thus, based on the teachings of the reference ‘363 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.

Claims 1, 21-31, and 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13, and 15-18 of Yu et al. (USPN 9,308,221 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claims 1 and 21-23 and the reference claims is that the reference claims teach the instant limitations over claims 1, 3-13, and 17; claim 17 further defining the cross-linking component as comprising a metal catalyst.  Therein, each of the instantly claimed Polymers A-C (claim 21) and Polymers A and B (claim 23) are disclosed by the cited reference claims.  Reference claims 15 and 16 additionally disclose the composition and amount of the instantly claimed reinforcing constituent.  Reference claims 17-18 disclose using an amount of the catalyst component that is consistent with instant claims 36-39.
Thus, based on the teachings of the reference ‘221 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.

Claims 1, 21-27, and 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 18, 23, and 24 of Yu et al. (USPN 9,333,223 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claims 1 and 21-23 and the reference claims is that the reference claims teach the instant limitations over claims 15, 18, and 24; claim 24 further defining the cross-linking component as comprising a metal catalyst as well as the amounts of the catalyst that are used.  Therein, each of the instantly claimed Polymers A-C (claim 21) and Polymers A and B (claim 23) are disclosed by the cited reference claims.  Reference claim 23 additionally discloses the presence and composition of the instantly claimed reinforcing constituent.  Reference claim 24 discloses using an amount of the catalyst component that is consistent with instant claims 36-39.
Thus, based on the teachings of the reference ‘223 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.

Claims 1, 23, 25, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7-21  of Yu et al. (USPN 10,918,661 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
The key differences between instant claims 1 and 23 and the reference claims is that the reference claims teach the instant limitations over claims 1, 2, 7-20; claim 2 further defining the cross-linking component as comprising a metal catalyst.  Therein, each of the instantly claimed Polymers A and B (claim 23) are disclosed by the cited reference claims.  Reference claim 21 additionally discloses the presence and composition of the instantly claimed reinforcing constituent.
Thus, based on the teachings of the reference ‘661 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.

Claims 1, 21-23, and 32-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21-28, and 30-35 of copending Application No. 17/198,629 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 21 are discussed above.
The key differences between instant claims 1 and 21-23 and the reference claims is that the reference claims teach the instant limitations over claims 1, 21-26, 28, and 30-35.  Therein, each of the instantly claimed Polymers A-C (claim 21) and Polymers A and B (claim 23) are disclosed by the cited reference claims.  Reference claims 26-28 additionally disclose the presence and weight ranges for both the catalyst and reinforcing constituent.
Thus, based on the teachings of the reference ‘629 application, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims have been rejected; no claims are allowed.







Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615